USCA11 Case: 20-13757      Date Filed: 05/17/2021   Page: 1 of 8



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 20-13757
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:19-cv-01149-LSC


RANDY WHITMORE,

                                                              Plaintiff-Appellant,

                                   versus

SOCIAL SECURITY ADMINISTRATION,
COMMISSIONER,

                                                             Defendant-Appellee.
                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                                (May 17, 2021)

Before MARTIN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

     This appeal requires us to decide whether the Social Security Administration

Commissioner’s determination that Randy Whitmore was not disabled was
          USCA11 Case: 20-13757        Date Filed: 05/17/2021     Page: 2 of 8



supported by substantial evidence. Whitmore argues that the administrative law

judge did not correctly apply this Circuit’s subjective pain standard when evaluating

his testimony regarding his pain. After careful review, we disagree and affirm.

                                           I.

      After Whitmore fell off a roof and shattered both of his heels, he applied to

the Commissioner for a period of disability and disability insurance benefits.

Whitmore alleged that his bad knees, bad back, birth defect in his back, and bad feet

caused him pain and limited his ability to work. Whitmore has a ninth-grade

education and had worked as a roofer for more than fifteen years before his accident.

As a result of his accident, he underwent surgery on his heels.

      At the time of Whitmore’s hearing, he testified that he had been visiting a

doctor every month for pain medication. He was not suffering any side effects but

still experienced pain in his shins, feet, and back. He could only be on his feet for an

hour or two and could only sit for twenty to thirty minutes. He could walk for

“maybe” thirty minutes and could stand in place for “maybe” thirty or forty-five

minutes before the pain became unbearable. He could lift no more than a gallon of

milk. He rated his pain as a seven on a ten-point scale, even with the benefit of

medication. He said that his medication made the pain “bearable,” but without it he

could not get up. He also treated his pain by lying down fifty to sixty percent of the

day and by soaking in hot water. He was able do light housework, but his daughter

                                           2
          USCA11 Case: 20-13757      Date Filed: 05/17/2021   Page: 3 of 8



got the groceries and did the major housework and laundry. He was also able to drive

about twice a week and successfully drove himself forty-five minutes to his hearing.

He stated that he could climb only three or four steps at a time and could kneel to

pick something up but not squat or stoop.

      After the hearing, the administrative law judge issued a decision in which he

followed each step of the Social Security Administration’s five-step sequential

evaluation process for determining whether an individual is disabled. See 20 C.F.R.

§ 404.1520(a). He determined that Whitmore had the residual capacity to perform

light work with no climbing, no bilateral foot controls, no driving, occasional

stopping and crouching, and a temperature-controlled environment. To reach this

determination, the administrative law judge cited this Circuit’s standard for

assessing subjective complaints of pain and found “that the claimant’s medically

determinable impairments could be expected to cause some pain and limitations,

however the claimant’s statements concerning the intensity, persistence, and limiting

effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record.”

      Whitmore timely appealed to the district court, which affirmed the

Commissioner. Then he timely appealed to us.

                                         II.




                                         3
          USCA11 Case: 20-13757       Date Filed: 05/17/2021    Page: 4 of 8



      We apply the same standard of review that the district court applied. We

review the Commissioner’s decision to determine whether it is supported by

substantial evidence. Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019); Hargress v.

Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018). Our substantial

evidence review is “deferential” and does not have a “high” “threshold.” Biestek,

139 S.Ct. at 1154, 1157. “Substantial evidence is more than a mere scintilla and

means only such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. at 1154 (cleaned up). We do not “decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the Commissioner,” even

if we would have reached a contrary result or if a preponderance of the evidence

weighs against the Commissioner’s decision. Mitchell v. Comm’r, Soc. Sec. Admin.,

771 F.3d 780, 782 (11th Cir. 2014).

                                         III.

      Social Security regulations outline a five-step, sequential evaluation process

to determine whether a claimant is disabled. See 20 C.F.R. § 404.1520(a)(1). Under

this process, the Commissioner evaluates: (1) whether the claimant engaged in

substantial gainful activity; (2) if not, whether the claimant has a severe impairment;

(3) if so, whether the severe impairment meets or equals a listed impairment; (4) if

not, whether the claimant has the residual functional capacity to perform past

relevant work; and (5) if not, whether in light of the claimant’s residual functional

                                          4
          USCA11 Case: 20-13757       Date Filed: 05/17/2021    Page: 5 of 8



capacity, age, education, and work experience, there are other jobs the claimant can

perform. Phillips v. Barnhart, 357 F.3d 1232, 1237–40 (11th Cir. 2004). If the

Commissioner determines that the claimant is not disabled at any step of this process,

the inquiry ends. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      We have held that “pain alone can be disabling, even when its existence is

unsupported by objective evidence.” Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir.

1995). Accordingly, “[a] claimant’s subjective testimony supported by medical

evidence that satisfies the pain standard is itself sufficient to support a finding of

disability.” Id. A claimant attempting to establish disability through his own

testimony of subjective symptoms must show: “(1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence confirming the

severity of the alleged pain; or (b) that the objectively determined medical condition

can reasonably be expected to give rise to the claimed pain.” Wilson v. Barnhart,

284 F.3d 1219, 1225 (11th Cir. 2002); see also 20 C.F.R. § 404.1529 (containing

substantially similar language).

      “If the [administrative law judge] discredits subjective testimony, he must

articulate explicit and adequate reasons for doing so.” Wilson, 284 F.3d at 1225.

“Failure to articulate the reasons for discrediting subjective testimony requires, as a

matter of law, that the testimony be accepted as true.” Id. “[W]e will not disturb a

clearly articulated” finding about subjective complaints “supported by substantial

                                          5
          USCA11 Case: 20-13757         Date Filed: 05/17/2021   Page: 6 of 8



evidence.” Mitchell v. Comm’r., Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir.

2014).

      Whitmore argues that the Commissioner erred in applying these standards in

two ways. First, he argues that the Commissioner failed to consider whether an

objectively determined medical condition could reasonably be expected to give rise

to his claimed pain. Second, he argues that the Commissioner improperly considered

evidence of Whitmore’s daily activities to discredit his subjective assessment of

pain. Neither argument is persuasive.

      First, the administrative law judge properly applied the subjective pain

standard. He expressly cited both the Social Security Administration’s regulation

and this Circuit’s standard for evaluating subjective pain. Whitmore does not dispute

that the administrative law judge correctly applied the first disjunctive element—

objective medical evidence confirming the severity of pain. As for the second

disjunctive element, the administrative law judge found that, although the objective

evidence showed that Whitmore’s impairments could reasonably be expected to

cause some pain, the intensity of the pain Whitmore testified to experiencing was

inconsistent with the medical evidence. In other words, the administrative law judge

found that Whitmore’s condition could reasonably be expected to give rise to some

pain, but it did not “give rise to the claimed pain.”




                                            6
          USCA11 Case: 20-13757       Date Filed: 05/17/2021    Page: 7 of 8



      The administrative law judge gave detailed reasons, supported by the record,

for why he was discounting Whitmore’s subjective pain complaints:

      The treatment records do not provide objective support for his
      allegations of disabling heel, knee, or back pain. After fracturing his
      heels and undergoing surgical fixation in May 2016, the claimant
      reported good pain control and graduated to wearing normal shoes
      within four months. He started complaining of right heel pain in
      December of that year and underwent subtalar fusion with hardware
      removal three months later. Dr. Madanagopal observed that the
      claimant was doing reasonably well at a follow-up visit two weeks
      afterwards, and the claimant endorsed doing very well on pain
      medication at subsequent encounters with Dr. Johnston. Despite his
      allegations of disabling back pain, the claimant reports average pain
      levels that range from three to six on a ten-point scale most days, and
      he acknowledges that he remains able to function, perform daily
      activities without problems, and care for his animals. His hearing
      testimony was generally consistent with these reported pain levels, as
      he described his pain as “bearable” on Norco without medication side
      effects. There is no indication that the claimant has reported any knee
      pain during the relevant period. It is noteworthy that the claimant
      reported in February 2018 that he was able to perform housework daily,
      which undermines his complaints of sharply limited physical abilities.
      The next month, he stated that he was able to work part time, but the
      overall evidence of record establishes that he is less limited than he has
      alleged and is indeed capable of returning to full-time employment.

This evidence is sufficient to support the Commissioner’s decision.

      Second, the administrative law judge did not err in considering Whitmore’s

daily activities. Although a claimant’s admission that he participates in daily

activities for short durations does not necessarily disqualify the claimant from

disability, Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir. 1997), it is nonetheless

proper for an administrative law judge to consider a claimant’s daily activities when

                                          7
          USCA11 Case: 20-13757        Date Filed: 05/17/2021    Page: 8 of 8



they are related to the claimant’s subjective pain. Schink v. Comm’r of Soc. Sec., 935

F.3d 1245, 1264 (11th Cir. 2019) (holding that solitary activities like “watching

television, walking the dog, and cooking” were not sufficient to discount treating

physicians’ opinions regarding patient’s significant suffering from mental

impairments when interacting with others); 20 C.F.R. §§ 404.1529(c)(3)(i),

416.929(c)(3)(i) (specifically listing claimant’s daily activities as factor to consider

in evaluating claimant’s symptoms). Here, the daily activities that the administrative

law judge considered—light housework, some driving, meal prep, personal care—

were directly related to the type of pain Whitmore described. That Whitmore could

perform these activities supports the Commissioner’s determination that Whitmore’s

heel, knee, and back pain were not disabling.

                                          IV.

      For these reasons, the Commissioner’s denial of Whitmore’s application for a

period of disability and disability insurance benefits is AFFIRMED.




                                           8